DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Response to Arguments
	The amendment made to claim 2 is sufficient to overcome the rejection under 35 USC 112(b) and so the rejection has been withdrawn. 
	Applicant’s arguments, see Remarks, filed 9/7/2021, with respect to the rejection(s) of claim(s) under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moeller et al. (US 2015/0108764; hereinafter Moeller).   


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 3, “a device for pulling or pushing” invoked 35 USC 112(f). The device was interpreted to include a winch which can be motor driven according to the specification (pg. 3, lines 22-28) or the equivalent.  
Regarding claims 10 and 15, a “locking means to lock” invoked 35 USC 112(f). The locking means was interpreted to include a clamp (pg. 5, lines 20-21) or the equivalent. 
Regarding claim 12, a “guiding means to guide…” invoked 35 USC 112(f). The guiding means was interpreted to include multiple rollers or groups of rollers and can include locking means (e.g. clamp) according to the specification (pg. 4, lines 26-39, pg. 5, lines 1-31) or the equivalent. 
Regarding claim 14, “a pulling device to pull” invoked 35 USC 112(f). The device was interpreted to include a winch which can be motor driven according to the specification (pg. 3, lines 22-28) or the equivalent.  
Regarding claim 15, a “further guiding means that guide” invoked 35 USC 112(f). The further guiding means was interpreted to be any structure that supports changing the direction the cables are traveling in (Fig. 7, item 34) or the equivalent.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller et al. (US 2015/0108764; hereinafter Moeller).   
Regarding claim 1, Moeller (Fig. 1-4) discloses an offshore wind turbine structure (450a) comprising: a platform (162) that is connected to a seabed (499) via a foundation (160) that carries the platform (162); an appliance (110) located on the platform (162); and a guiding means (132) for guiding at least one tube or cable (130) along a guidance path (path to where cable (130) enters platform (162) and couples with appliance (110)) from a respective entry point at which the at least one tube or cable (130) enters the platform (162) to a respective connection point (126) at which the at least one tube or cable (130) is connected or connectable to the appliance (110) on the platform (162); wherein the guiding means (132) guides the at least one tube or cable (130) in such a way that a minimum bending radius (at the point in which the cable (130) passes through the bracket (132), the cable would not be able to bend as much, due to the physical presence of the bracket (132)) of the at least one tube or cable (130) is increased by the guiding means (132). Refer to Fig. I below. 

    PNG
    media_image1.png
    505
    585
    media_image1.png
    Greyscale

Fig. I. Moeller, Fig. 2 (Annotated)
Regarding claim 11, Moeller discloses the offshore wind turbine structure according to claim 1, wherein Moeller (Fig. 4) further discloses that the offshore structure (450a) comprises a wind turbine (450a).  
Regarding claim 12, Moeller (Fig. 1-4) discloses a method for attaching a tube or cable (130) to an appliance (110) located on a platform (162) of an offshore structure (450a), comprising: pushing or pulling (implicitly disclosed since in order for the cable (130) to extend through the platform (162) it would have either need to have been pushed or pulled through the space shown in Fig. 2) the tube or cable onto a platform (162) of the offshore structure (450a) at an entry point; using a guiding means (132) to guide the tube or cable (130) along a guidance path (path to where cable (130) enters platform (162) and couples with appliance (110)) to a connection point (126) at which the tube or cable (130) is connectable to the appliance (110) on the platform (162), .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (US 2015/0108764; hereinafter Moeller) in view of Van Hinsbergh (US 2020/0412111; hereinafter Hinsbergh). 
Regarding claim 3, Moeller discloses the offshore wind turbine structure according to claim 1, but fails to disclose a device for pulling or pushing the at least one tube or cable along the guidance path.  
Hinsbergh (Paragraph 0045) teaches a pull-in head assembly that can be used for connection of elongate flexible structures (e.g. flexible subsea pipe) for a wind turbine. Hinsbergh (Paragraph 0039) teaches that the assembly is coupled to a winching system to pull the structure into place.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 14, Moeller discloses the method according to claim 12, but fails to disclose that the tube or cable is connected to a wire that extends along the guidance path, wherein the wire is pulled along the guidance path by a pulling device to pull the tube or cable along the guidance path.  
Hinsbergh (Paragraph 0045) teaches a pull-in head assembly that can be used for connection of elongate flexible structures (e.g. flexible subsea pipe) for a wind turbine. Hinsbergh (Paragraph 0039) teaches that the assembly is coupled to a winching system to pull the structure into place.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moeller by adding a pull-in head assembly to be used with a winch, as taught by Hinsbergh, in order to pull the cable into place. In this case, in position with the bracket (132) which would be along the guidance path. 

Allowable Subject Matter
Claims 2, 5-10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2: 

Moeller discloses that the guiding means guides the at least one tube or cable in such a way that the at least one tube or cable enters the platform orthogonally to the platform and/or vertically at the entry point.
The closest prior art fails to disclose or suggest that the at least one tube or cable extends parallel to the platform and/or essentially horizontally at the connection point.  
	Regarding claim 5:
Closest prior art: Moeller et al. (US 2015/0108764; hereinafter Moeller)
Moeller discloses that the guiding means guides the at least one tube or cable to a guidance point. 
The closest prior art fails to disclose or suggest that the guiding means guides the at least one tube or cable to a guidance point that has a larger distance to the platform and/or a larger vertical height than the connection point.  
Regarding claim 6:
Closest prior art: Moeller et al. (US 2015/0108764; hereinafter Moeller)
Moeller discloses the guidance path. 
The closest prior art fails to disclose or suggest that the guidance path is curved in the horizontal plane and/or a plane that is parallel to the platform.  
Regarding claim 7: 
Closest prior art: Moeller et al. (US 2015/0108764; hereinafter Moeller)
Moeller discloses guidance means. 

Claims 8 and 9 have been objected to for depending upon claim 7. 
Regarding claim 10: 
Closest prior art: Moeller et al. (US 2015/0108764; hereinafter Moeller)
Moeller discloses the guiding means. 
The closest prior art fails to disclose or suggest that the guiding means comprises locking means to lock the at least one tube or cable in place. 
Regarding claim 13: 
Closest prior art: Moeller et al. (US 2015/0108764; hereinafter Moeller)
Moeller discloses that the guiding means guides the tube or cable in such a way that the tube or cable enters the platform orthogonally to the platform and/or vertically at the entry point.
The closest prior art fails to disclose or suggest that the tube or cable extends in parallel to the platform and/or horizontally at the connection point.  
Regarding claim 15: 
Closest prior art: Moeller et al. (US 2015/0108764; hereinafter Moeller)
Moeller discloses the tube or cable.
The closest prior art fails to disclose or suggest that the tube or cable attached to the guiding means via locking means to lock the tube or cable in place after guiding the tube or cable along the guidance path or in that the tube or cable is transferred to further guiding means that guide the tube or cable along a further guidance path from 
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745